Citation Nr: 9906696	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.   

2.  Entitlement to a compensable rating for tinnitus. 

3.  Entitlement to a compensable rating for otitis media with 
a tympanic membrane scar in the right ear. 

4.  Entitlement to a compensable rating for a scar and post 
laceration paresthesia of the ventral left ring finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to March 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Salt Lake City, Utah Department of Veterans Affairs (VA) 
Regional Office (RO).

In his VA Form 9 dated in May 1998, the veteran raised the 
issues of entitlement to service connection for hearing loss 
and a headache disorder.   These issues have not been the 
subjects of rating decisions and are referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for bilateral 
pes planus and entitlement to compensable ratings for 
tinnitus and post laceration paresthesia of the ventral left 
ring finger will be addressed in the remand, below. 


FINDING OF FACT

The veteran's otitis media with a tympanic membrane scar in 
the right ear is not manifested by an active suppurative 
process.


CONCLUSION OF LAW

The criteria for a compensable rating for otitis media with a 
tympanic membrane scar in the right ear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.31, 4.87a, Diagnostic Codes 6200, 6211 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claim for a compensable 
rating for otitis media with a tympanic membrane scar in the 
right ear is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board also finds that 
all relevant evidence has been obtained and that the duty to 
assist the claimant is satisfied.

Factual Background

Service medical records reveal that in May 1995 the veteran 
reported that he had right ear pain and tinnitus.  Starting 
in that month, he was treated for otitis media.

On a May 1997 VA general medical examination, the veteran 
reported that he had had right ear problems since an 
explosion of a machine gun chamber in 1994.  He reported that 
he had some tenderness posterior to the auricle of the right 
ear, and also complained of tinnitus and hearing impairment 
in the right ear.  By history it was noted that initially he 
had had purulent drainage from his ear and while hospitalized 
in service had been told he had otitis media and a perforated 
eardrum.  Examination revealed that the external auditory 
canals were normal.  The veteran had a small mid-membrane 
scar over the right tympanic membrane.  Chronic tinnitus and 
a mid right tympanic membrane scar were diagnosed.

In the July 1997 rating decision, service connection was 
granted for otitis media with a tympanic membrane scar in the 
right ear.  A zero percent rating was assigned under 
Diagnostic Code 6200 (chronic, suppurative otitis media).

In his May 1998 VA Form 9, the veteran reported that the 
inside of one of his ears was painful, but he did not 
indicate that he had any drainage from that ear.




Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

A 10 percent disability rating is warranted for chronic, 
suppurative otitis media during the continuance of the 
suppurative process.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(1998).

A perforation of the tympanic membrane warrants a zero 
percent evaluation, regardless of severity.  38 C.F.R. 
§ 4.87, Diagnostic Code 6211 (1998).

Analysis 

The evidence does not show that otitis media has been 
recently manifested by a suppurative process.  On the May 
1997 VA examination, there was no evidence of suppuration 
and, in fact, otitis media was not even diagnosed.  During 
that examination, the veteran did not report any drainage or 
pain, and since that examination he has not complained about 
any drainage.  Although he contends that he has pain in the 
right ear, he only reported tenderness posterior to the right 
auricle at the VA examination and there is no other post-
service documentation of ear pain as a manifestation of 
otitis media.  In the absence of medical evidence of active 
otitis media manifested by a suppurative process, a 
compensable disability rating under Diagnostic Code 6200 is 
not warranted.  In addition, a higher evaluation is not 
warranted under Diagnostic Code 6211 based on a tympanic 
membrane rupture, because a zero percent evaluation is the 
only, and therefore the maximum, evaluation available under 
that code. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998) whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nonetheless, the Board finds no basis upon which to 
assign a higher disability evaluation.  Furthermore, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
is in order.  The evidence in this case fails to show that 
the veteran's service-connected otitis media with a tympanic 
membrane scar in the right ear, alone, causes any marked 
interference with employment or requires frequent periods of 
hospitalization that render impractical the use of the 
regular schedular standards.


ORDER

A compensable rating for otitis media with a tympanic 
membrane scar of the right ear is denied.


REMAND

On a May 1997 VA examination, less than two months after the 
veteran's active service, bilateral pes planus was diagnosed; 
however, the service medical records now on file do not show 
pes planus.  In the July 1997 rating decision, service 
connection was denied for bilateral pes planus on the basis 
that the disorder was a congenital or developmental defect.  
The RO is not free to base its decision upon its own medical 
judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The veteran's complete service medical records, including the 
entrance and separation examination reports, have not been 
associated with his claims file; if fact, the only service 
medical records on file appear to be copies of partial 
records submitted by the veteran.  The complete records would 
assist in determining whether pes planus was incurred or 
aggravated in service.  

Furthermore, in regard to the veteran's finger disability, 
the May 1997 VA examiner diagnosed post laceration 
paresthesia, but the specific nerve(s) affected were not 
identified.  The RO rated the disorder under Diagnostic Code 
7805 (other scars), but did not address any limitation of 
function from the paresthesia.  See 38 C.F.R. § 4.124a 
(1998).

Finally, in regard to the claim for a compensable rating for 
tinnitus, it is noted that the veteran's primary specialty in 
service was riflemen, that he took a basic rifleman course, 
and that he had a rifle expert badge.  That data is 
consistent with at least some exposure to loud noise in 
service.  Additionally, the veteran told the May 1997 VA 
general medical examiner that he had right ear problems since 
a machine gun explosion in service.  However, his service 
medical records on file do not reflect that history and tend 
to show that tinnitus was noted in conjunction with otitis 
media/externa and/or upper respiratory problems.  The likely 
etiology of his tinnitus is relevant to the question of 
whether a compensable rating can be assigned.

In light of the above, it is the opinion of the Board that 
additional development of the evidence is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify all treatment he 
has received for tinnitus, his left ring 
finger disorder and bilateral pes planus 
since active service, to include the 
names and addresses of all physicians and 
facilities that have treated him.  After 
obtaining appropriate authorization, the 
RO should attempt to obtain any medical 
records that are not already in the 
claims file.

2.  The RO should request the veteran's 
complete service medical records from the 
National Personnel Records Center and any 
other appropriate sources.  If additional 
information is needed from the veteran, 
the RO should contact him and request 
that he provide it.  In that event, the 
veteran should be advised as to the 
critical nature of service medical 
records in the determination of his 
claim.  The veteran also should be asked 
to provide a copy of his complete service 
medical records, to include his service 
entrance and separation examination 
reports and the medical history 
questionnaires completed at those times.  
The RO must document all efforts to 
locate and retrieve the veteran's service 
medical records.  

3.  If additional service medical records 
are obtained, the RO must review them. If 
they show pes planus at service entrance 
or they contain other clear and 
unmistakable evidence that pes planus 
preexisted service, the veteran must be 
afforded a special podiatry examination 
to determine whether preexisting pes 
planus underwent a permanent increase in 
severity in service and, if so, whether 
the increase was due to natural 
progression of the condition.  The claims 
folder, including all available service 
medical records, and a separate copy of 
this remand must be made available to the 
examiner.  If additional service medical 
records show pes planus after service 
entrance and there is no clear and 
unmistakable evidence to rebut the 
presumption of soundness, the veteran 
need not be examined.  If any additional 
service medical records do not show pes 
planus at all, the veteran should still 
be afforded a podiatry examination to 
determine whether it is as likely as not 
that his pes planus, as noted on the May 
1997 VA examination, could have had its 
onset between his discharge from service 
in mid-March 1997 and the VA examination 
in early May 1997.  The examiner must 
discuss in foot in addressing the matters 
raised by the Board.  

4.  The veteran should be afforded an 
examination by a specialist in ear 
disorders.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner.  After 
reviewing the file, including the service 
medical records, and obtaining a history 
from the veteran, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
tinnitus is due to claimed in-service 
noise exposure rather than to ear/upper 
respiratory infections in view of the 
service medical record notations of 
tinnitus in conjunction with infectious 
processes.  The examiner must state the 
rationale for the opinion.  

5.  The veteran should then be afforded a 
VA special neurology examination to 
determine the current manifestations and 
severity of his service-connected left 
ring finger disorder.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  The examiner should 
specifically report active and passive 
ranges of motion of the left ring finger.  
The examiner should note whether the scar 
on the left ring finger is poorly 
nourished with repeated ulceration and 
whether it is tender and painful on 
objective demonstration.  With regard to 
the paresthesia, the examiner should 
identify any nerve(s) involved.  The 
examiner should render an opinion on 
whether the paralysis of the affected 
nerve(s) is complete or incomplete; if 
there is incomplete paralysis, the 
examiner should comment on whether it is 
severe, moderate or mild.  The rationale 
for all conclusions should be stated in 
full.

6.  The RO should then review the 
examination reports.  If they are not 
responsive to the Board's instructions, 
they should be returned to the examiners 
as inadequate.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims.  Due 
consideration should also be given to 38 
C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 4.45, 
and 4.124a (1998), as those regulations 
relate to the claim for an increased 
rating for the left ring finger disorder, 
if applicable.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
containing all applicable laws and 
regulations not previously included and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


- 10 -


